DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The substitute Specification filed 24 February 2021 obviates previous objections if the second amended paragraph on page 27, line 3 is ignored. On page 13 of applicant’s arguments/remarks, examiner notes that the paragraph starting on page 27, line 3 is replaced twice, however the second replacement is incorrect. The second replacement should be “page 30, line 18” which is addressed on Page 14 of the applicant’s arguments/remarks. 
The substitute Drawings filed 24 February 2021 obviates previous objections except for the following: 
Drawings include the following reference character(s) not mentioned in the description: “21” in Figure 4 (listed as IND-CAN).
The supplemental Information Disclosure Statement provided obviates previous objections. 
The amendments to the claims, sufficiently address the previous objections to claims 14-15, 18, and 20 and rejections under 35 U.S.C. 101, 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 112(d) to claims 12-22, and as such both have been withdrawn. 
Applicant's arguments in regards to 35 USC § 102 filed 24 February 2021 have been fully considered but they are not persuasive. The applicant argues, “cardiac remodeling pacing” as recited in, claim 12 to be directed to changing heart chamber size, in particular increasing left ventricular chamber size as disclosed in the originally-filed specification. However, changing heart chamber size is not a limitation claimed in claim 12. Furthermore, changing heart size chamber under cardiac remodeling pacing can be viewed as a natural outcome of the stimulation of the therapy and not a requirement of 
Applicant's further arguments submitted 24 February 2021 with respect to claims 13-15 and 17-20 as previously rejected under 35 USC § 103 have been considered but are moot since the 35 USC § 102 rejection remains valid. 
Drawings
The drawings are objected to as failing to comply with 37 CFR l.84(p)(5) because they include
the following reference character(s) not mentioned in the description: "21" in Figure 4 (listed as INDCAN). Amended specification attest indifference can (IND-CAN) electrode 20 (e.g. Page 20, line 5 amendment). Therefore, examiner will consider 20 in Figure 4 as IND-CAN. Corrected drawing sheets in compliance with 37 CFR l.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR l.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR l.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 16, 21, and 22 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2006/0247692 A1; hereinafter Yang).
Regarding claim 12, Yang teaches a cardiac device for delivering a cardiac remodeling pacing therapy to a patient (e.g. Figure 2, item 14; [0005]; [0006]; [0019]), the device comprising: a housing (e.g. Figure 2, item 20; [0019]); a plurality of electrodes electrically connected to the housing configured to deliver the cardiac remodeling pacing (i.e. CRT) to stimulate normalization of a condition of the patient's heart or optimization of the CRT to stimulate normalization for the patient’s heart (e.g. [0005]; [0036]; [0064]; claim 1); and a processor positioned within the housing (e.g. Figure 3A, item 102; Figure 6, item 306) and configured to monitor one or more parameters in response to the delivered cardiac remodeling pacing (e.g. [0044]; [0065]), determine whether the cardiac remodeling pacing has an effect on cardiac normalization in response to the monitoring (e.g. [0064]), and adjust the cardiac remodeling pacing in response to the determined effect on cardiac normalization (e.g. [0054]; [0065]; claim 1). Under broadest reasonable interpretation, the scope of “cardiac remodeling pacing” includes cardiac resynchronization therapy (CRT) as taught by Yang. Through CRT, one restores the normal timing pattern 
Regarding claim 16, Yang discloses the device compares parameters before and after device implantation to determine if CRT is optimized or suitable for the patient. Yang further discloses adjustment may occur if CRT is not deemed suitable. Hence, the device taught by Yang with the processor (e.g. Figure 3A; Figure 3B; [0019]) is capable of being configured to determine whether the cardiac remodeling pacing has, an effect on cardiac normalization in response to the monitoring by determining whether the effect on cardiac normalization is greater than a symptom avoidance threshold by comparing the parameters to a baseline (e.g. [0005]; [0061]; [0063]; [0064]). 
Regarding claim 21, Yang includes the structure to measure ECG and EGM signals. Yang further discloses the ECG and EGM signals and associated parameters such as ST segments during CRT can be analyzed and compared to a baseline. Hence, the device taught by Yang with the processor (e.g. Figure 3A; Figure 3B; [0019]) is capable of being configured to monitor one or more parameters in response to the delivered remodeling pacing by sensing a cardiac signal (e.g. [0023]), and wherein the processor is configured to determine whether the effect on cardiac normalization is greater than a symptom avoidance threshold by: determining whether there has been an increase in ST segment measurements of the sensed cardiac signal during the delivery of the cardiac remodeling pacing; and determining the effect on cardiac normalization is greater than the symptom avoidance threshold in response to there being an increase in ST segment measurements (e.g. [0023]; [0025]) wherein the ST segments measurements. 
Regarding claim 22, Yang teaches wherein the one or more parameters comprise tissue perfusion, atrial perfusion, estimated pulmonary artery pressure ( ePad), right ventricular pressure, left ventricular pressure, PVCs, ST segment measurements, a biomarker indicator, heart sounds, or impedance (e.g. [0023]-[0027]) by teaching potential device sensors and parameter readings. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 13-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 12 above, and further in view of Wilson et al. (US 2009/0005831 A1; hereinafter Wilson). 
Regarding claim 13, Yang discloses a device capable of determining tissue perfusion during delivery of the remodeling pacing therapy with the various sensors to measure the parameters necessary for tissue perfusion such as blood pressure sensors, flow probes, metabolic or chemical sensors, and other pressure sensors (e.g. [0023]–[0028]). Hence, the device taught by Yang with the processor (e.g. Figure 3A; Figure 3B; [0019]) is capable of being configured to determine tissue perfusion with a non-paced baseline tissue perfusion level determined prior to the cardiac remodeling pacing being delivered to the patient (e.g. [0063]; [0053]) by using the sensors to measure tissue perfusion parameters before and after CRT for CRT optimization. Although Yang teaches the structural components to perform the functional intention of claim 13, Wilson further discloses determining whether the cardiac remodeling pacing has had an effect on cardiac normalization in response to the comparing by teaching cardiac function values such as cardiac output, stroke volume, etc. are compared to a baseline cardiac function value to determine if an improvement is resulted (e.g. [0013]; [0072]). It would be obvious to person having ordinary skill in the art at the effective filing to modify Yang with teachings of Wilson for CRT optimization. As taught by Wilson, it is great interest to optimize ventricular devices to further improve the efficiency and benefit of those devices (e.g. [0061]). Thus, applying a known technique such as measuring tissue perfusion and comparing to baseline, to a known therapy (CRT) ready for improvement to yield predictable results of optimizing CRT would be obvious to person having ordinary skill in the art at the effective filing. 
Regarding claim 14, Yang discloses a device capable of determining tissue perfusion during delivery of the remodeling pacing therapy with the various sensors to measure the parameters 
Regarding claim 15, Yang discloses a device capable of determining tissue perfusion during delivery of the remodeling pacing therapy with the various sensors to measure the parameters .  

Claim 17 stands rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 12 & 16  above, and further in view of Kleckner et al. (US 2010/0152804 A1; hereinafter Kleckner). 
Regarding claim 17, Yang discloses a device capable of determining whether there has been an increase in premature ventricular contractions (PVCs) occurring during the delivery of the cardiac remodeling with the various sensors to analyzing PVCs such as electrodes to measure ECG or EGMs signals in addition to the other various types of sensors (e.g. [0023]–[0028]). Hence, the device taught by Yang with the processor (e.g. Figure 3A; Figure 3B; [0019]) is capable of being configured to compare the number of PVCs prior to the cardiac remodeling pacing being delivered to the patient as well as after (e.g. [0063]) for CRT optimization. Although Yang teaches the structural components to perform the functional intention of claim 17, Kleckner further discloses determining the effect on cardiac normalization is greater than the symptom avoidance threshold in response to an increase in PVCs by stating therapy can be modified based on the sufficient quantity of abnormal depolarization such as a premature ventricular contraction (PVC) where one or more PVCs could be detected through rate limits or a template (e.g. [0069]). It would be inherent that determination of cardiac normalization would influence the adjustment of therapy. Thus, it would be obvious to person having ordinary skill in the art at the effective filing to modify Yang with teachings of Kleckner for CRT optimization.  Applying a known technique such as measuring PVCs and comparing to baseline for a specific result (monitoring for increase in PVCs), to a known therapy (CRT) ready for improvement to yield predictable results of optimizing CRT would be obvious to person having ordinary skill in the art at the effective filing.

Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 12 & 16  above, and further in view of Zhang et al. (US 2013/0237873 A1; hereinafter Zhang). 
.

Claims 19-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 12 & 16  above, and further in view of Wold et al. (EP 2809393 B1; hereinafter Wold). 
Regarding claims 19 & 20, Yang discloses a device capable of monitoring one or more parameters in response to the delivered remodeling pacing such as biomarker indicator including a brain natriuretic peptide (BNP) with the various sensors such as chemical sensors in addition to the other .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Effect of Cardiac Resynchronization Therapy on Reverse Remodeling and Relation to Outcome. Scott D. Solomon, MD , Elyse Foster, MD , Mikhail Bourgoun, MD , Amil Shah, MD , Esperanza Viloria, BS , Mary W. Brown, MS , W. Jackson Hall, PhD , Marc A. Pfeffer, . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KAREN J KUKLA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

8 March 2021